DETAILED ACTION
1.	This office action is in response to the communication filed on 01/14/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
3.	Applicant’s claim for the benefit of prior-filed non-provisional applications No. 16/703848, filed on 12/04/2019, and No. 16/251980, filed on 01/18/2019, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Terminal Disclaimer
4.	The terminal disclaimer, filed on 08/17/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10931437 has been reviewed and accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 08/08/2022, with attorney Venkatesh Krishnamoorthy (Reg. No. 52,490).
The application has been amended as follows: 

17. The computing device of Claim [[1]]14, wherein the first EHR sub-block comprises patient-specific parameters and the at least one treatment class is determined based on the patient-specific parameters.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for facilitating medical treatment information using a blockchain.  Independent claims 1, 14 and 20 identify the uniquely distinct features for receiving an encrypted first Electronic Health Record (EHR) sub-block, wherein the first EHR sub-block comprises medical coverage information for a patient and one or more first treatments; transmitting an encrypted first Device Drug Information (DIR) sub-block, wherein the first DIR sub-block comprises, for a first treatment, a treatment class, one or more class members associated with a treatment class, and cost information associated with a class member; receiving an encrypted second EHR sub-block, wherein the second EHR sub-block comprises one or more second treatments, wherein each second treatment is associated with a first treatment, and each second treatment is selected from a class member associated with the first treatment; and augmenting a multi-dimensional blockchain with a multi-dimensional block formed by linking: a DIR block comprising information associated with the one or more second treatments, an EHR block comprising information associated with the second EHR sub-block, and a transaction block; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Shah (US 20170091397 A1), discloses a blockchain configured system for facilitating multi-faceted communication between entities over a network, wherein the blockchain configured system entities enables interaction among the entities for processing data records transfer. The other closest prior art, Bisti (US 20180198624 A1), discloses a method for identifying transactions in a private blockchain for optimal transaction tracking, wherein a private blockchain block is created and updated. However, either singularly or in combination, Shah and/or Bisti do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 14, 20, and the respective dependent claims 2-13, 15-19 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437